Gray, C. J.
The whole effect of the St. of 1879, e. 245, § 4, is to introduce into the insolvent law of the Commonwealth a provision like that of the recent bankrupt act of the United States, affording a prompt and effectual method of annulling a certificate of discharge by application to the court which granted it; and to prevent its validity from being impeached in any other court. Way v. Howe, 108 Mass. 502. Burpee v. Sparhawk, 108 Mass. 111. Black v. Blazo, 117 Mass. 17. The statute does not affect any vested right, nor impair the obligation of any contract, but is a mere regulation of the form of remedy, and is applicable, at the least, to all certificates granted after its passage.
There is no constitutional right to a trial by jury of the facts upon which a certificate of discharge may be granted or annulled by a court of bankruptcy or insolvency. The Constitution of the Commonwealth affirms the right of trial by jury “ in all controversies concerning property, and in all suits between two or more persons, except in cases in which it has heretofore been otherways used and practised.” Declaration of Rights, *238art. 15. Proceedings in" bankruptcy or insolvency are not according to the course of the common law. By the laws of England before the American Revolution, as well as by those of the Province of Massachusetts Bay while there was any bankrupt act in force here, proceedings in bankruptcy appear to have been within the summary jurisdiction of the Chancellor, or of commissioners of bankruptcy, without trial by jury of the facts upon which a certificate should be granted or revoked. And we are not aware of any case, before the adoption of the Constitution of the Commonwealth, in which the validity of a certificate of discharge granted in due form was permitted to be impeached upon a trial by jury in an action at common law. Yin. Ab. Creditor & Bankrupt, S. a. Anon. Davies Bankr. Law, 437; cited 2 Rose, 187 note. Lewis v. Chase, 1 P. Wms. 621. Ex parte Williamson, 1 Atk. 82; S. C. 2 Ves. Sen. 249. 2 Bl. Com. 480, 483. 3 Bl. Com. 428. Prov. St. 1713-14 (12 Anne) c. 14, § 10; 1 Prov. Laws (State ed.) 726, 728.

Exceptions overruled.